Judgment unanimously affirmed. Memorandum: Defendant failed to establish standing to challenge his warrantless arrest in the home of his girlfriend (see, People v Wesley, 73 NY2d 351). In denying defendant’s motion to suppress the statements made by him to the police after his arrest, the suppression court disbelieved the testimony of defendant’s witnesses and found that defendant did not live at the home of his girlfriend. We find no reason to disturb this finding. Except for the testimony of defendant’s girlfriend, mother, father, and uncle, all of whom the court could properly consider to be interested witnesses, the evidence showed that defendant was living at home with his parents and, on the afternoon of the arrest, had traveled from his home to visit at the home of his girlfriend where he was arrested. (Appeal from judgment of Monroe County Court, Wisner, J. — murder, second degree; burglary, first degree.) Present — Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.